IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 99-60349


GEORGIA RAMSAY, ET AL.,
               Plaintiffs,

                                versus

OMNIBANK, ET AL.,
               Defendants.

OMNIBANK,
                Defendant - Third Party Plaintiff - Appellee,

                                versus

UNITED STATES FIDELITY AND GUARANTY CO.,
               Third Party Defendant - Appellant.



            Appeal from the United States District Court
              For the Southern District of Mississippi


                             June 6, 2002

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit
Judges.

PER CURIAM:

     In this case we certified a question to the Supreme Court of

Mississippi, asking:

     Whether an insurer’s duty to defend under a general
     commercial liability policy for injuries caused by
     accidents extends, under Mississippi law, to injuries
     unintended by the insured but which resulted from
     intentional actions of the insured if those actions were
     negligent but not intentionally tortious.1

The details of the case are set out both in our certification2 and

the Mississippi Supreme Court’s answer.3     Since it is now clear

that, under Mississippi law, United States Fidelity & Guaranty Co.

had no duty to defend Omnibank from the underlying suit,4 we must

REVERSE and REMAND for entry of summary judgment in favor of USF&G.



REVERSED and REMANDED.




     1
         Ramsay v. Omnibank, 215 F.3d 502, 504 (5th Cir. 2000).
     2
         Id. at 502-03.
     3
       United States Fidelity & Guar. Co. v. Omnibank, 812 So.2d
196, 197-98 (Miss. 2002).
     4
         Id. at 202.

                                  2